

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.2
  
VGTEL INC
2011 Equity Incentive Plan


 
Section 1.                                                      Purpose;
Definitions.
            1.1.           Purpose.    The purpose of the 2011 Equity Incentive
Plan (“Plan”) is to enable VGTEL, INC. (“Company”) to offer to its employees,
officers, directors and consultants whose past, present and/or potential
contributions to the Company and its Subsidiaries have been, are or will be
important to the success of the Company, an opportunity to acquire a proprietary
interest in the Company.  The various types of long-term incentive Award(s)
(“Award(s)”) that may be provided under the Plan will enable the Company to
respond to changes in compensation practices, tax laws, accounting regulations
and the size and diversity of its businesses.
            1.2.                            Definitions.   For purposes of the
Plan, the following terms shall be defined as set forth below:
                       (a)          “Agreement” means the agreement between the
Company and the Holder, or such other document as may be determined by the
Committee, setting forth the terms and conditions of an award under the Plan.
(b)          “Board” means the Board of Directors of the Company.
(c)          “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
(d)          “Committee” means the (i) the Board of Directors of the Company or
(ii) a Committee of the board of directors designated to administer the Plan
which is comprised solely of 2 or more outside directors all of whom are
“outside directors” within the meaning of the regulations issued under Section
162(m) of the Code.
(e)          “Common Stock” means the Common Stock of the Company, par value
$0.0001 per share.
(f)          “Company” means VGTel, Inc., a corporation organized under the laws
of the State of New York.
(g)          “Disability” means physical or mental impairment as determined
under procedures established by the Committee for purposes of the Plan.
(h)          “Effective Date” means the date determined pursuant to Section
12.1.
(i)           “Fair Market Value,” unless otherwise required by any applicable
provision of the Code or any regulations issued thereunder, means, as of any
given date: (i) if the Common Stock is listed on a national securities exchange
or the NASDAQ Stock Market, the last sale price of the Common Stock in the
principal trading market for the Common Stock on such date, as reported by the
exchange or NASDAQ, as the case may be; (ii) if the Common Stock is not listed
on a national securities exchange or the NASDAQ Stock Market, but is traded in
the over-the-counter market, the closing bid price for the Common Stock on such
date, as reported by the OTC Bulletin Board or Pink Sheets, LLC or similar
publisher of such quotations; and (iii) if the fair market value of the Common
Stock cannot be determined pursuant to clause (i) or (ii) above, such price as
the Committee shall determine, in good faith.
(j)           “Holder(s)” means a person who has received an award under the
Plan.
(k)          “Incentive Stock Option(s)” means any Stock Option intended to be
and designated as an “incentive stock option” within the meaning of Section 422
of the Code.
(l)           “Non-qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.
(m)         "Original Option(s)" shall mean an option as defined in Section 8 of
this Plan.
(n)          “Other Stock-Based Award” means an award under Section 9 that is
valued in whole or in part by reference to, or is otherwise based upon, Common
Stock.
(o)          “Parent” means any present or future “parent corporation” of the
Company, as such term is defined in Section 424(e) of the Code.
(p)          “Plan” means the VGTel, Inc. 2011 Equity Incentive Plan, as
hereinafter amended from time to time.
(q)           “Reload Options” means an option granted pursuant to Section 8.
                       (r)          “Repurchase Value” shall mean the Fair
Market Value if the award to be settled under Section 2.2(e) or repurchased
under Section 9.2 is comprised of shares of Common Stock and the difference
between Fair Market Value and the Exercise Price (if lower than Fair Market
Value) if the award is a Stock Option or Stock Appreciation Right; in each case,
multiplied by the number of shares subject to the award.
                       (s)          “Restricted Stock” means Common Stock
received under an award made pursuant to Section 7 that is subject to
restrictions under Section 7.
                       (t)          “SAR Value” means the excess of the Fair
Market Value (on the exercise date) over (a) the exercise price that the
participant would have otherwise had to pay to exercise the related Stock Option
or (b) if a Stock Appreciation Right is granted unrelated to a Stock Option, the
Fair Market Value of a share of Common Stock on the date of grant of the Stock
Appreciation Right, in either case, multiplied by the number of shares for which
the Stock Appreciation Right is exercised.
                       (u)           “Stock Appreciation Right(s)” means the
right to receive from the Company, on surrender of all or part of the related
Stock Option, without a cash payment to the Company, a number of shares of
Common Stock equal to the SAR Value divided by the Fair Market Value (on the
exercise date).
                       (v)          “Stock Option(s)” or “Option(s)” means any
option to purchase shares of Common Stock which is granted pursuant to the Plan.
                       (w)          “Subsidiary(ies)” means any present or
future “subsidiary corporation” of the Company, as such term is defined in
Section 424(f) of the Code.
                       (x)          “Vest” means to become exercisable or to
otherwise obtain ownership rights in an award.
 
Section 2.                                Administration.
           2.1.                            Committee Membership. The Plan shall
be administered by (i) the  Board, or  (ii) a Committee of the Board which is
comprised solely of 2 or more outside directors all of whom are “outside
directors” within the meaning of the regulations issued under Section 162(m) of
the Code.  Committee members shall serve for such term as the Board may in each
case determine and shall be subject to removal at any time by the Board.
            2.2.                            Powers of Committee.   The Committee
shall have full authority to award, pursuant to the terms of the Plan: (i) Stock
Options, (ii) Stock Appreciation Rights, (iii) Restricted Stock, and/or (iv)
Other Stock-Based Awards. For purposes of illustration and not of limitation,
the Committee shall have the authority (subject to the express provisions of
this Plan):
                                  (a)          to select the officers,
employees, directors and consultants of the Company or any Subsidiary to whom
Stock Options, Stock Appreciation Rights, Restricted Stock and/or Other
Stock-Based Awards may from time to time be awarded hereunder.
                                  (b)          to determine the terms and
conditions, not inconsistent with the terms of the Plan, of any Award granted
hereunder (including, but not limited to, number of shares, share exercise price
or types of consideration paid upon exercise of such options, such as other
securities of the Company or other property, any restrictions or limitations,
and any vesting, exchange, surrender, cancellation, acceleration, termination,
exercise or forfeiture provisions, as the Committee shall determine);
                                  (c)          to determine any specified
performance goals or such other factors or criteria which need to be attained
for the vesting of an Award granted hereunder;
                                  (d)          to determine the terms and
conditions under which Awards granted hereunder are to operate on a tandem basis
and/or in conjunction with or apart from other equity awarded under this Plan
and cash and non-cash Awards made by the Company or any Subsidiary outside of
this Plan; and
                                  (e)            to make payments and
distributions with respect to Awards (i.e., to “settle” Awards) through cash
payments in an amount equal to the Repurchase Value.
The Committee may not modify or amend any outstanding Option or Stock
Appreciation Right to reduce the exercise price of such Option or Stock
Appreciation Right, as applicable, below the exercise price as of the date of
grant of such Option or Stock Appreciation Right.  In addition, no Option or
Stock Appreciation Right may be granted in exchange for, or in connection with,
the cancellation or surrender of an Option or Stock Appreciation Right or other
Award having a higher exercise price.
           2.3.      Interpretation of Plan.
                                  (a)          Committee Authority.   Subject to
Section 11, the Committee shall have the authority to adopt, alter and repeal
such administrative rules, guidelines and practices governing the Plan as it
shall from time to time deem advisable to interpret the terms and provisions of
the Plan and any award issued under the Plan (and to determine the form and
substance of all agreements relating thereto), and to otherwise supervise the
administration of the Plan.   Subject to Section 10, all decisions made by the
Committee pursuant to the provisions of the Plan shall be made in the
Committee’s sole discretion and shall be final and binding upon all persons,
including the Company, its Subsidiaries and Holders.
                                  (b)           Incentive Stock
Options.   Anything in the Plan to the contrary notwithstanding, no term or
provision of the Plan relating to Incentive Stock Options (including but not
limited to Stock Appreciation rights granted in conjunction with an Incentive
Stock Option) or any Agreement providing for Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code or, without the consent of the Holders affected, to disqualify any
Incentive Stock Option under such Section 422.
 
Section 3.                                Stock Subject to Plan.
            3.1.      Number of Shares.   Subject to the last sentence of
Section 7.1, the total number of shares of Common Stock reserved and available
for issuance under the Plan shall be 10,000,000 shares and is subject to
adjustment as provided in Section 3.2.  Shares of Common Stock under the Plan
(“Shares”) may consist, in whole or in part, of authorized and unissued shares
or treasury shares. If any shares of Common Stock that have been granted
pursuant to a Stock Option cease to be subject to a Stock Option, or if any
shares of Common Stock that are subject to any Stock Appreciation Right,
Restricted Stock award or Other Stock-Based Award granted hereunder are
forfeited, or any such award otherwise terminates without a payment being made
to the Holder in the form of Common Stock, such shares shall again be available
for distribution in connection with future grants and Awards under the Plan.  If
a Holder pays the exercise price of a Stock Option by surrendering any
previously owned shares and/or arranges to have the appropriate number of shares
otherwise issuable upon exercise withheld to cover the withholding tax liability
associated with the Stock Option exercise, then, in the Committee’s discretion,
the number of shares available under the Plan may be increased by the lesser of
(i) the number of such surrendered shares and shares used to pay taxes; and (ii)
the number of shares purchased under such Stock Option.
            3.2.      Adjustment Upon Changes in Capitalization, Etc.   In the
event of any common stock dividend payable on shares of Common Stock, Common
Stock forward split or reverse split, combination or exchange of shares of
Common Stock, or other extraordinary or unusual event which results in a change
in the underlying shares of Common Stock of the Company as a whole, such change
shall apply to any and all grants made to any beneficiary which grant date
precedes the date which gives rise to such event,  except as to stock dividends
which shall only apply to grants of options already exercised, in order to
prevent dilution or enlargement of the benefits available under the Plan
(including number of shares subject to the award and the exercise price) or the
aggregate number of shares reserved for issuance under the Plan. Any such
adjustments will be made by the Committee, whose determination will be final,
binding and conclusive.
 
Section 4.                                 Eligibility.


            Awards may be made or granted to employees, officers, directors and
consultants who are deemed to have rendered or to be able to render significant
services to the Company or its Subsidiaries and who are deemed to have
contributed or to have the potential to contribute to the success of the Company
and which recipients are qualified to receive options under the regulations
governing Form S-8 registration statements under the Securities Act of 1933, as
amended (“Securities Act”).  No Incentive Stock Option shall be granted to any
person who is not an employee of the Company or an employee of a Subsidiary at
the time of grant or so qualified as set forth in the immediately preceding
sentence. Notwithstanding the foregoing, an award may also be made or granted to
a person in connection with his hiring or retention, or at any time on or after
the date he reaches an agreement (oral or written) with the Company with respect
to such hiring or retention, even though it may be prior to the date the person
first performs services for the Company or its Subsidiaries; provided, however,
that no portion of any such award shall vest prior to the date the person first
performs such services and the date of grant shall be deemed to be the date
hiring or retention commences.


Section 5.           Stock Options.


            5.1.      Grant and Exercise.   Stock Options granted under the Plan
may be of two types: (i) Incentive Stock Options and (ii) Non-qualified Stock
Options. Any Stock Option granted under the Plan shall contain such terms, not
inconsistent with this Plan, or with respect to Incentive Stock Options, not
inconsistent with the Plan and the Code, as the Committee may from time to time
approve.  The Committee shall have the authority to grant Incentive Stock
Options or Non-qualified Stock Options, or both types of Stock Options which may
be granted alone or in addition to other Awards granted under the Plan.  To the
extent that any Stock Option intended to qualify as an Incentive Stock Option
does not so qualify, it shall constitute a separate Non-qualified Stock Option.
            5.2.      Terms and Conditions.  Stock Options granted under the
Plan shall be subject to the following terms and conditions:
                       (a)                           Option Term.   The term of
each Stock Option shall be fixed by the Committee; provided, however, that an
Incentive Stock Option may be granted only within the ten-year period commencing
from the Effective Date and may only be exercised within ten years of the date
of grant (or five years in the case of an Incentive Stock Option granted to an
optionee who, at the time of grant, owns Common Stock possessing more than 10%
of the total combined voting power of all classes of voting stock of the Company
(“10% Shareholder”)).
                       (b)           Exercise Price.  The exercise price per
share of Common Stock purchasable under a Stock Option shall be determined by
the Committee at the time of grant and may not be less than 100% of the Fair
Market Value on the date of grant (or, if greater, the par value of a share of
Common Stock); provided, however, that the exercise price of an Incentive Stock
Option granted to a 10% Shareholder will not be less than 110% of the Fair
Market Value on the date of grant.
                       (c)           Exercisability.   Stock Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee. The Committee intends generally to provide
that Stock Options be exercisable only in installments, i.e., that they vest
over time, typically over a five-year period.  The Committee may waive such
installment exercise provisions at any time at or after the time of grant in
whole or in part, based upon such factors as the Committee
determines.  Notwithstanding the foregoing, in the case of an Incentive Stock
Option, the aggregate Fair Market Value (on the date of grant of the Option)
with respect to which Incentive Stock Options become exercisable for the first
time by a Holder during any calendar year (under all such plans of the Company
and its Parent and Subsidiaries) shall not exceed $100,000.
               (d)           Method of Exercise.   Subject to whatever
installment, exercise and waiting period provisions are applicable in a
particular case, Stock Options may be exercised in whole or in part at any time
during the term of the Option by giving written notice of exercise to the
Company specifying the number of shares of Common Stock to be purchased. Such
notice shall be accompanied by payment in full of the purchase price.
              (e)           Payment.  Payment for Shares purchased pursuant to
the Plan may be made in cash (by check) or, where expressly approved for the
Participant by the Board and where permitted by law:
                                            (i)           by cancellation of
indebtedness of the Company to the Participant;
                                            (ii)           by transfer of Shares
that either (1) have been owned by Participant for more than six (6) months and
have been paid for within the meaning of SEC Rule 144; or (2) were obtained by
Participant in the public market;
                                            (iii)           by waiver of
compensation due or accrued to Participant for services rendered;
(iv)  
by tender of property;

                                            (v)           with a promissory note
in favor of the Company, which such note shall (1) provide for full recourse to
the maker, (2) be collateralized by the pledge of the Shares that the Optionee
purchases upon exercise of the Option, (3) bear interest at the prime rate of
the Company’s principal lender, and (4) contain such other terms as the Board in
its sole discretion shall reasonably require; and,
                                            (vi)           with respect only to
purchases upon exercise of an Option, and provided that a public market for the
Company’s stock exists:
                       (f)           Transferability.   Except as may be set
forth in the next sentence of this Section or in the Agreement, no Stock Option
shall be transferable by the Holder other than by will or by the laws of descent
and distribution, and all Stock Options shall be exercisable, during the
Holder’s lifetime, only by the Holder (or, to the extent of legal incapacity or
incompetency, the Holder’s guardian or legal representative). Notwithstanding
the foregoing, a Holder, with the approval of the Committee, may transfer a
Non-Qualified Stock Option (i) (A) by gift, for no consideration, or (B)
pursuant to a domestic relations order, in either case, to or for the benefit of
the Holder’s “Immediate Family” (as defined below), or (ii) to an entity in
which the Holder and/or members of Holder’s Immediate Family own more than fifty
percent of the voting interest, in exchange for an interest in that entity,
subject to such limits as the Committee may establish and the execution of such
documents as the Committee may require, and the transferee shall remain subject
to all the terms and conditions applicable to the Non-Qualified Stock Option
prior to such transfer. The term “Immediate Family” shall mean any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the Holder’s household (other than a tenant or
employee), a trust in which these persons have more than fifty percent
beneficial interest, and a foundation in which these persons (or the Holder)
control the management of the assets.  The Committee may, in its sole
discretion, permit transfer of an Incentive Stock Option in a manner consistent
with applicable tax and securities law upon the Holder’s request.
                       (g)           Termination by Reason of Death.   If a
Holder’s employment by, or association with, the Company or a Subsidiary
terminates by reason of death, any Stock Option held by such Holder, unless
otherwise determined by the Committee and set forth in the Agreement, shall
thereupon automatically terminate, except that the portion of such Stock Option
that has vested on the date of death may thereafter be exercised by the legal
representative of the estate or by the legatee of the Holder under the will of
the Holder, for a period of one year (or such other greater or lesser period as
the Committee may specify in the Agreement) from the date of such death or until
the expiration of the stated term of such Stock Option, whichever period is
shorter.
                       (h)           Termination by Reason of Disability.  If a
Holder’s employment by, or association with, the Company or any Subsidiary
terminates by reason of Disability, any Stock Option held by such Holder, unless
otherwise determined by the Committee and set forth in the Agreement, shall
thereupon automatically terminate, except that the portion of such Stock Option
that has vested on the date of termination may thereafter be exercised by the
Holder for a period of one year (or such other greater or lesser period as the
Committee may specify in the Agreement) from the date of such termination or
until the expiration of the stated term of such Stock Option, whichever period
is shorter.
                       (i)           Termination by Reason of Normal
Retirement.   Subject to the provisions of Section 13.3, if such Holder’s
employment by, or association with, the Company or any Subsidiary terminates due
to Normal Retirement, any Stock Option held by such Holder, unless otherwise
determined by the Committee and set forth in the Agreement, shall thereupon
automatically terminate, except that the portion of such Stock Option that has
vested on the date of termination may thereafter be exercised by the Holder for
a period of one year (or such other greater or lesser period as the Committee
may specify in the Agreement) from the date of such termination or until the
expiration of the stated term of such Stock Option, whichever period is shorter.
                       (j)           Other Termination.   Subject to the
provisions of Section 13.3, if such Holder’s employment by, or association with,
the Company or any Subsidiary terminates for any reason other than death,
Disability or Normal Retirement, any Stock Option held by such Holder, unless
otherwise determined by the Committee and set forth in the Agreement, shall
thereupon automatically terminate, except that, if the Holder’s employment is
terminated by the Company or a Subsidiary without cause, the portion of such
Stock Option that has vested on the date of termination may thereafter be
exercised by the Holder for a period of three months (or such other greater or
lesser period as the Committee may specify in the Agreement) from the date of
such termination or until the expiration of the stated term of such Stock
Option, whichever period is shorter.
                       (k)           Buyout and Settlement Provisions.   The
Committee may at any time, in its sole discretion, offer to repurchase a Stock
Option previously granted, based upon such terms and conditions as the Committee
shall establish and communicate to the Holder at the time that such offer is
made.
 
Section 6.                                     Stock Appreciation Rights.
            6.1.           Grant and Exercise.   Subject to the terms and
conditions of the Plan, the Committee may grant Stock Appreciation Rights in
tandem with an Option or alone and unrelated to an Option.  The Committee may
grant Stock Appreciation Rights to participants who have been or are being
granted Stock Options under the Plan as a means of allowing such participants to
exercise their Stock Options without the need to pay the exercise price in
cash.  In the case of a Non-qualified Stock Option, a Stock Appreciation Right
may be granted either at or after the time of the grant of such Non-qualified
Stock Option. In the case of an Incentive Stock Option, a Stock Appreciation
Right may be granted only at the time of the grant of such Incentive Stock
Option. 
6.2.           Terms and Conditions. Stock Appreciation Rights shall be subject
to the following terms and conditions:
                       (a)          Exercisability.   Stock Appreciation Rights
shall be exercisable as shall be determined by the Committee and set forth in
the Agreement, subject to the limitations, if any, imposed by the Code with
respect to related Incentive Stock Options.
                       (b)           Termination.    A Stock Appreciation Right
shall terminate and shall no longer be exercisable upon the termination or after
the exercise of the related Stock Option.
                       (c)           Method of Exercise.    Stock Appreciation
Rights shall be exercisable upon such terms and conditions as shall be
determined by the Committee and set forth in the Agreement and by surrendering
the applicable portion of the related Stock Option. Upon such exercise and
surrender, the Holder shall be entitled to receive a number of shares of Common
Stock equal to the SAR Value divided by the Fair Market Value on the date the
Stock Appreciation Right is exercised.
                       (d)            Shares Affected Upon Plan.   The granting
of a Stock Appreciation Right shall not affect the number of shares of Common
Stock available for Awards under the Plan.  The number of shares available for
Awards under the Plan will, however, be reduced by the number of shares of
Common Stock acquirable upon exercise of the Stock Option to which such Stock
Appreciation Right relates.
 
Section 7.                                    Restricted Stock.
            7.1.           Grant.   Shares of Restricted Stock may be awarded
either alone or in addition to other Awards granted under the Plan. The
Committee shall determine the eligible persons to whom, and the time or times at
which, grants of Restricted Stock will be awarded, the number of shares to be
awarded, the price (if any) to be paid by the Holder, the time or times within
which such Awards may be subject to forfeiture (“Restriction Period”), the
vesting schedule and rights to acceleration thereof and all other terms and
conditions of the Awards.  Notwithstanding anything to the contrary elsewhere in
this Plan, for purposes of determining the number of Shares available for Awards
pursuant to Section 3.1, each share of Common Stock subject to a Restricted
Stock award shall be deemed to be one Share.
            7.2.           Terms and Conditions.   Each Restricted Stock award
shall be subject to the following terms and conditions:
                       (a)           Certificates.   Restricted Stock, when
issued, will be represented by a stock certificate or certificates registered in
the name of the Holder to whom such Restricted Stock shall have been awarded.
During the Restriction Period, certificates representing the Restricted Stock
and any securities constituting ‘Retained Distributions’ (as defined below)
shall bear a legend to the effect that ownership of the Restricted Stock (and
such Retained Distributions) and the enjoyment of all rights appurtenant thereto
are subject to the restrictions, terms and conditions provided in the Plan and
the Agreement.  Such certificates shall be deposited by the Holder with the
Company, together with stock powers or other instruments of assignment, each
endorsed in blank, which will permit transfer to the Company of all or any
portion of the Restricted Stock and any securities constituting Retained
Distributions that shall be forfeited or that shall not become vested in
accordance with the Plan and the Agreement.
                       (b)           Rights of Holder.   Restricted Stock shall
constitute issued and outstanding shares of Common Stock for all corporate
purposes. The Holder will have the right to vote such Restricted Stock and to
exercise all other rights, powers and privileges of a holder of Common Stock
with respect to such Restricted Stock, with the exceptions that: (i) the Holder
will not be entitled to delivery of the stock certificate or certificates
representing such Restricted Stock until the Restriction Period shall have
expired and unless all other vesting requirements with respect thereto shall
have been fulfilled; (ii) the Company will retain custody of the stock
certificate or certificates representing the Restricted Stock during the
Restriction Period; (iii) the Company will retain custody of all dividends and
distributions (“Retained Distributions”) made, paid or declared with respect to
the Restricted Stock (and such Retained Distributions will be subject to the
same restrictions, terms and conditions as are applicable to the Restricted
Stock) until such time, if ever, as the Restricted Stock with respect to which
such Retained Distributions shall have been made, paid or declared shall have
become vested and with respect to which the Restriction Period shall have
expired; and, (iv) a breach of any of the restrictions, terms or conditions
contained in this Plan or the Agreement or otherwise established by the
Committee with respect to any Restricted Stock or Retained Distributions will
cause a forfeiture of such Restricted Stock and any Retained Distributions with
respect thereto.
                       (c)           Vesting; Forfeiture.  Upon the expiration
of the Restriction Period with respect to each award of Restricted Stock and the
satisfaction of any other applicable restrictions, terms and conditions: (i) all
or part of such Restricted Stock shall become vested in accordance with the
terms of the Agreement, and, (ii) any Retained Distributions with respect to
such Restricted Stock shall become vested to the extent that the Restricted
Stock related thereto shall have become vested.  Any such Restricted Stock and
Retained Distributions that do not vest shall be forfeited to the Company and
the Holder shall not thereafter have any rights with respect to such Restricted
Stock and Retained Distributions that shall have been so forfeited.


Section 8.                                 Reload Options
           The Committee shall have the authority to specify at the time of
grant that an employee or consultant  shall be granted another Stock Option (a
"Reload Option") in the event such Employee exercises all or part of a Stock
Option (an "Original Option") by surrendering in accordance with Section 5(e)
previously owned shares of Common Stock in full or partial payment of the
Exercise Price under such Original Option, subject to the availability of shares
of Common Stock under the Plan at the time of exercise. Each Reload Option shall
entitle the Employee to receive upon exercise in full a number of shares of
Common Stock equal to the number of shares of Common Stock surrendered in
payment of the Exercise Price and in payment of withholding tax, and shall have
an Exercise Price per share of Common Stock equal to the Fair Market Value of
the Common Stock on the date of the grant of such Reload Option and shall expire
on the stated expiration date of the Original Option.  A Reload Option shall be
exercisable at any time and from time to time from and after the date of grant
of such Reload Option (or, as the Committee, in its sole discretion, shall
determine at the time of grant, at such time or times as shall be specified in
the Reload Option); provided, however, that a Reload Option granted to a Code
Section 16(b) Optionee shall not be exercisable during the first six months from
the date of grant of such Reload Option.
           The first such Reload Option may provide for the grant, when
exercised, of one or two subsequent Reload Options to the extent and upon such
terms and conditions, consistent with this Section 8, as the Committee, in its
sole discretion, shall specify at or after the time of grant of such Reload
Option.  The term of each Reload Option shall be equal to the remaining term of
the underlying Option. Upon the exercise of an underlying Option or Reload
Option, the Reload Option will be evidenced by an amendment to the underlying
Agreement.  No additional Reload Options shall be granted to Employees when
Options and/or Reload Options are exercised pursuant to the terms of this Plan
following termination of the Employee's employment for any reason. A Reload
Option shall contain such other terms and conditions (which may include a
restriction on the transferability of the number of shares of Common Stock
received upon exercise of the Original Option reduced by a number of shares
equal in value to the tax liability incurred upon exercise) as the Committee, in
its sole discretion, may deem desirable and are set forth in the Agreement
evidencing the Reload Option. Notwithstanding the fact that the underlying
Option may be an Incentive Stock Option, a Reload Option is not intended to
qualify as an Incentive Stock Option.
 
Section 9.                                 Other Stock-Based Awards.
           Other Stock-Based Awards may be awarded, subject to limitations under
applicable law, that are denominated or payable in, valued in whole or in part
by reference to, or otherwise based on or related to, shares of Common Stock, as
deemed by the Committee to be consistent with the purposes of the Plan,
including, without limitation, purchase rights, shares of Common Stock awarded
which are not subject to any restrictions or conditions, convertible or
exchangeable debentures, or other rights convertible into shares of Common Stock
and Awards valued by reference to the value of securities of or the performance
of specified Subsidiaries.  These other stock-based Awards may include
performance shares or options, whose award is tied to specific performance
criteria. Other Stock-Based Awards may be awarded either alone or in addition to
or in tandem with any other Awards under this Plan or any other plan of the
Company.  Each other Stock-Based Award shall be subject to such terms and
conditions as may be determined by the Committee.
 


Section 10.          Accelerated Vesting and Exercisability.
            10.1.           Non-Approved Transactions. If any one person, or
more than one person acting as a group, acquires the ownership of stock of the
Company that, together with the stock held by such person or group, constitutes
more than 50% of the total fair market value or combined voting power of the
stock of the Company, and the Board does not authorize or otherwise approve such
acquisition, then the vesting periods of any and all Stock Options and other
Awards granted and outstanding under the Plan shall be accelerated and all such
Stock Options and Awards will immediately and entirely vest, and the respective
Holders thereof will have the immediate right to purchase and/or receive any and
all Common Stock subject to such Stock Options and Awards on the terms set forth
in this Plan and the respective Agreements respecting such Stock Options and
Awards.  An increase in the percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which the Company
acquires its stock in exchange for property is not treated as an acquisition of
stock for purposes of this Section 10.
            10.2.           Approved Transactions.  The Committee may, in the
event of an acquisition by any one person, or more than one person acting as a
group, together with acquisitions during the 12-month period ending on the date
of the most recent acquisition by such person or persons, of assets from the
Company that have a total gross fair market value equal to or more than 50% of
the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions, or if any one person, or
more than one person acting as a group, acquires the ownership of stock of the
Company that, together with the stock held by such person or group, constitutes
more than 50% of the total fair market value or combined voting power of the
stock of the Company, which has been approved by the Company’s Board of
Directors, (i) accelerate the vesting of any and all Stock Options and other
Awards granted and outstanding under the Plan, or (ii) require a Holder of any
award granted under this Plan to relinquish such award to the Company upon the
tender by the Company to Holder of cash in an amount equal to the Repurchase
Value of such award.  For this purpose, gross fair market value means the value
of the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
            10.3.                      Code Section 409A.  Notwithstanding any
provisions of this Plan or any award granted hereunder to the contrary, no
acceleration shall occur with respect to any award to the extent such
acceleration would cause the Plan or an award granted hereunder to fail to
comply with Code Section 409A.
 
Section 11.                                Amendment and Termination.
            The Board may at any time, and from time to time, amend alter,
suspend or discontinue any of the provisions of the Plan, but no amendment,
alteration, suspension or discontinuance shall be made that would impair the
rights of a Holder under any Agreement theretofore entered into hereunder,
without the Holder’s consent, except as set forth in this Plan.
 
Section 12.          Term of Plan.
 12.1.              Effective Date.   The Plan shall be effective as of, and the
Effective Date shall be,­­­­­­ January 1, 2011, subject to the approval of the
Plan by the Company’s shareholders within one year after the Effective
Date.  Any Awards granted under the Plan prior to such approval shall be
effective when made (unless otherwise specified by the Committee at the time of
grant), but shall be conditioned upon, and subject to, such approval of the Plan
by the Company’s shareholders and no Awards shall vest or otherwise become free
of restrictions prior to such approval.
            12.2.           Termination Date.   Unless terminated by the Board,
this Plan shall continue to remain effective until such time as no further
Awards may be granted and all Awards granted under the Plan are no longer
outstanding. Notwithstanding the foregoing, grants of Incentive Stock Options
may be made only during the ten-year period beginning on the Effective Date.
 
Section 13.                                  General Provisions.
            13.1.                      Written Agreements.   Each Award granted
under the Plan shall be confirmed by, and shall be subject to the terms of, the
Agreement executed by the Company and the Holder, or such other document as may
be determined by the Committee.  The Committee may terminate any award made
under the Plan if the Agreement relating thereto is not executed and returned to
the Company within 10 days after the Agreement has been delivered to the Holder
for his or her execution.
            13.2.                      Unfunded Status of Plan.  The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payments not yet made to a Holder by the
Company, nothing contained herein shall give any such Holder any rights that are
greater than those of a general creditor of the Company.
            13.3.       Employees.
                       (a)      Engaging in Competition With the Company;
Solicitation of Customers and Employees; Disclosure of Confidential
Information.  If a Holder’s employment with the Company or a Subsidiary is
terminated for any reason whatsoever, and within 12 months after the date
thereof such Holder either (i) accepts employment with any competitor of, or
otherwise engages in competition with, the Company or any of its Subsidiaries,
(ii) solicits any customers or employees of the Company or any of its
Subsidiaries to do business with or render services to the Holder or any
business with which the Holder becomes affiliated or to which the Holder renders
services or (iii) uses or discloses to anyone outside the Company any
confidential information or material of the Company or any of its Subsidiaries
in violation of the Company’s policies or any agreement between the Holder and
the Company or any of its Subsidiaries, the Committee, in its sole discretion,
may require such Holder to return to the Company the economic value of any award
that was realized or obtained by such Holder at any time during the period
beginning on the date that is six months prior to the date such Holder’s
employment with the Company is terminated.  In such event, Holder agrees to
remit to the Company, in cash, an amount equal to the difference between the
Fair Market Value of the Shares on the date of termination (or the sales price
of such Shares if the Shares were sold during such six month period) and the
price the Holder paid the Company for such Shares.
                       (b)           Termination for Cause.   If a Holder’s
employment with the Company or a Subsidiary is terminated for cause, the
Committee may, in its sole discretion, require such Holder to return to the
Company the economic value of any award that was realized or obtained by such
Holder at any time during the period beginning on that date that is six months
prior to the date such Holder’s employment with the Company is terminated.  In
such event, Holder agrees to remit to the Company, in cash, an amount equal to
the difference between the Fair Market Value of the Shares on the date of
termination (or the sales price of such Shares if the Shares were sold during
such six month period) and the price the Holder paid the Company for such
Shares.
                       (c)                            No Right of Employment. 
Nothing contained in the Plan or in any award hereunder shall be deemed to
confer upon any Holder who is an employee of the Company or any Subsidiary any
right to continued employment with the Company or any Subsidiary, nor shall it
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of any Holder who is an employee at any time.
            13.4.      Investment Representations; Company Policy.  The
Committee may require each person acquiring shares of Common Stock pursuant to a
Stock Option or other award under the Plan to represent to and agree with the
Company in writing that the Holder is acquiring the shares for investment
without a view to distribution thereof.  Each person acquiring shares of Common
Stock pursuant to a Stock Option or other award under the Plan shall be required
to abide by all policies of the Company in effect at the time of such
acquisition and thereafter with respect to the ownership and trading of the
Company’s securities.
           13.5.           Additional Incentive Arrangements.  Nothing contained
in the Plan shall prevent the Board from adopting such other or additional
incentive arrangements as it may deem desirable, including, but not limited to,
the granting of Stock Options and the awarding of Common Stock and cash
otherwise than under the Plan; and such arrangements may be either generally
applicable or applicable only in specific cases.
            13.6.           Withholding Taxes.   Not later than the date as of
which an amount must first be included in the gross income of the Holder for
Federal income tax purposes with respect to any Stock Option or other award
under the Plan, the Holder shall pay to the Company, or make arrangements
satisfactory to the Committee regarding the payment of, any Federal, state and
local taxes of any kind required by law to be withheld or paid with respect to
such amount.  If permitted by the Committee, tax withholding or payment
obligations may be settled with Common Stock, including Common Stock that is
part of the award that gives rise to the withholding requirement.  The
obligations of the Company under the Plan shall be conditioned upon such payment
or arrangements and the Company or the Holder’s employer (if not the Company)
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Holder from the Company or any
Subsidiary.
            13.7.           Governing Law.  The Plan and all Awards made and
actions taken thereunder shall be governed by and construed in accordance with
the law of the State of New York   (without regard to choice of law provisions).
            13.8.           Other Benefit Plans.  Any award granted under the
Plan shall not be deemed compensation for purposes of computing benefits under
any retirement plan of the Company or any Subsidiary and shall not affect any
benefits under any other benefit plan now or subsequently in effect under which
the availability or amount of benefits is related to the level of compensation
(unless required by specific reference in any such other plan to Awards under
this Plan).
           13.9.           Non-Transferability.   Except as otherwise expressly
provided in the Plan or the Agreement, no right or benefit under the Plan may be
alienated, sold, assigned, hypothecated, pledged, exchanged, transferred,
encumbered or charged, and any attempt to alienate, sell, assign, hypothecate,
pledge, exchange, transfer, encumber or charge the same shall be void.
            13.10.                      Applicable Laws.  The obligations of the
Company with respect to all Stock Options and Awards under the Plan shall be
subject to (i) all applicable laws, rules and regulations and such approvals by
any governmental agencies as may be required, including, without limitation, the
Securities Act, and (ii) the rules and regulations of any securities exchange on
which the Common Stock may be listed.
            13.11.                       Conflicts.  If any of the terms or
provisions of the Plan or an Agreement conflict with the requirements of Section
422 of the Code, then such terms or provisions shall be deemed inoperative to
the extent they so conflict with such requirements. Additionally, if this Plan
or any Agreement does not contain any provision required to be included herein
under Section 422 of the Code, such provision shall be deemed to be incorporated
herein and therein with the same force and effect as if such provision had been
set out at length herein and therein.  If any of the terms or provisions of any
Agreement conflict with any terms or provisions of the Plan, then such terms or
provisions shall be deemed inoperative to the extent they so conflict with the
requirements of the Plan.  Additionally, if any Agreement does not contain any
provision required to be included therein under the Plan, such provision shall
be deemed to be incorporated therein with the same force and effect as if such
provision had been set out at length therein.
            13.12.                      Certain Awards Deferring or Accelerating
the Receipt of Compensation.  To the extent applicable, all Awards granted, and
all Agreements entered into, under the Plan are intended to comply with Section
409A of the Code, which was added by the American Jobs Creation Act of 2004 and
relates to deferred compensation under nonqualified deferred compensation
plans.  The Committee, in administering the Plan, intends, and the parties
entering into any Agreement intend, to restrict provisions of any Awards that
may constitute deferred receipt of compensation subject to Code Section 409A
requirements to those consistent with this Section.  The Board may amend the
Plan to comply with Code Section 409A in the future.
            13.13.                      Non-Registered Stock.  The shares of
Common Stock to be distributed under this Plan have not been, as of the
Effective Date, registered under the Securities Act or any applicable state or
foreign securities laws and the Company has no obligation to any Holder to
register the Common Stock or to assist the Holder in obtaining an exemption from
the various registration requirements, or to list the Common Stock on a national
securities exchange or any other trading or quotation system, including the
NASDAQ Stock Market.
   13.14.                      Reservation of Shares.  The Company, during the
term of this Plan, will at all times reserve and keep available such number of
Shares as shall be sufficient to satisfy the requirements of the Plan.
   13.15.                      Shareholder Approval.   The Plan shall be subject
to approval by the shareholders of the Company within twelve (12) months after
the date the Plan is adopted.  Such shareholder approval shall be obtained in
the manner and to the degree required under Applicable Laws.




The rest of this page is left intentionally blank.











 
 

--------------------------------------------------------------------------------

 
